Gaynob, J.:
I regret that the learned counsel for the defendant has neglected to furnish a brief as he was requested to do, but has left the court without the aid of any research as on the trial. There was no consideration for the contract of endorsement. The plaintiff was under legal obligation to deliver the deed of conveyance on the tender of the two notes as made by the purchaser. The performance of that obligation could not constitute a consideration for the new contract, i. e., the defendant’s contract of endorsement (Arend v. Smith, 151 N. Y. 502).
The verdict is set aside and a verdict directed for the defendant.